125 Ga. App. 331 (1972)
187 S.E.2d 555
NELOMS
v.
CARMICHAEL et al.
46785.
Court of Appeals of Georgia.
Submitted January 5, 1972.
Decided January 20, 1972.
Falligant, Doremus & Karsman, Ogden Doremus, for appellant.
Kopp & Peavy, J. Edwin Peavy, for appellees.
CLARK, Judge.
Verdicts were obtained by W. D. and Myrtice Carmichael against James Neloms arising out of a collision between the Carmichael car and a large trash truck driven by Neloms. Defendant has appealed from the denial of his motion for new trial enumerating such denial as error along with an evidentiary ruling and portions of the court's charge to the jury.
1. A review of the transcript of the proceedings discloses sufficient evidence to authorize the verdicts rendered by the jury. Thus the denial of the motion for new trial which was based on the general grounds only was not error. Adler v. Adler, 207 Ga. 394, 407 (61 SE2d 824); Memory v. O'Quinn, 101 Ga. App. 330 (113 SE2d 780).
2. "In the absence of a proper request, it is not error for the trial court to omit from the charge to the jury instructions as to the rules by which to test the credibility of witnesses and the law on impeachment of witnesses. [Cits]." Giles v. State, 113 Ga. App. 629 (149 SE2d 432).
3. Appellant contends the trial judge erred "in charging the jury on pain and suffering in four separate divisions of the charge thus prejudicing the rights of the defendant."
We have reviewed the charge and find no over-emphasis. The trial judge properly instructed the jury on the law applicable to pain and suffering, both mental and physical. The charge was not so divided or repetitive as to constitute reversible error. Moore v. Mauldin, 199 Ga. 780, 783 (35 SE2d 511); Laney v. Barr, 61 Ga. App. 145, 147 (6 SE2d 99).
4. Where there is testimony before the jury concerning the nature of the plaintiff's injuries, the character of the services *332 rendered, the time spent in the hospital, and that the payments were made in response to bills submitted for services rendered, such testimony is sufficient to support a permissible inference, if the jury so determines, that the charges were reasonable and necessary. Johnson v. Rooks, 116 Ga. App. 394, 398 (157 SE2d 527); Smith v. Davis, 121 Ga. App. 704, 708 (175 SE2d 28); Ga. R. & Elec. Co. v. Tompkins, 138 Ga. 596, 603 (75 S.E. 664). The enumeration of error that the court erred in overruling a motion to exclude evidence of hospital bills because no showing was made that they were reasonable and necessary is without merit.
Judgment affirmed. Jordan, P. J., and Deen, J., concur.